Case: 4:19-cV-00147-SP|\/| Doc. #: 1 Filed: 01/30/19 Page: 1 of 3 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

BARBARA ROSENBLOOM, individually,
and on behalf of all others similarly situated,

 

 

 

 

Plaintiff,
Case No.
v. Hon.
Mag.
NATIONAL HEALTH PLANS & BENEFITS
AGENCY, LLC, a Michigan limited liability
Company
Defendant.
BUTSCH, ROBERTS & ASSOCIATES, LLC O’REILLY RANCILIO P.C.
David T. Butsch (#37539) Joseph N. Ejbeh (P48961MI)
Christopher E. Roberts (#61895) 12900 Hall Road, Suite 350
231 South Bemiston Ave., Suite 260 Sterling Heights, MI 48313
Clayton, MO 63105 (586) 726-1000
(314) 863-5700 je']beh@orlaw.com
butschfc?)butschroberts.com
roberts@butschroberts.com
NOTICE OF REMOVAL

PURSUANT TO TITLE 28 U.S.C. §1441

TO: CLERK OF THE COURT

NOW COMES Defendant, NATIONAL HEAL'I`H PLANS & BENEFITS AGENCY,

LLC, by and through its attomeys, O’REILLY RANCILIO P.C., and hereby respectfully submits

this Notice of Removal for the above captioned case, and as grounds for removal states as

follows:

l. 'l`hat Plaintiff filed an action in the Circuit Court of St. Louis County, Missouri

against Defendant on or about January 18, 2019 which case was assigned Case No. 19SL-

CC00170.

Case: 4:19-cV-00147-SP|\/| Doc. #: 1 Filed: 01/30/19 Page: 2 of 3 Page|D #: 2

2. That Defendant was served with a copy of said Complaint and Summons by Mail,
on or about January 21 , 2019. A copy of the documents filed with the State Court are attached to
this pleading pursuant to 28 U.S.C. §l446(a), as Exhibit A.

3. That this case is accordingly being removed within thirty (30) days after receipt
by Defendant of a copy of the initial pleadings setting forth the claim for relief.

4. That no other pleadings, other than the Complaint and Summons, Aftidavit of
Service and Request for Appointment of Process Server has been received by Defendant in the
state court action.

5. That the above-captioned action is a civil action over which this Court has
original jurisdiction under the provisions of Title 28, United States Code, Section 1331 and is
one which may be removed to this Court by the petitioner, Defendant National Health Plans &
Benetits Agency, LLC herein, pursuant to the provisions of Title 28, United States Code, Section
1441, in that it involves a civil action arising under the Constitution, laws, or treaties of the
United States, specifically, 47 U.S.C. §227.

6. Pursuant to 28 U.S.C. §l446(d), a copy of this Notice is being filed concurrently
with the Clerk of the St. Louis County Circuit Court, State of Missouri and served on all adverse
parties.

7. Based on the foregoing, Defendant is entitled to remove this Action to this Court
under 28 U.S.C. §1441, et seq.

WHEREFORE, Defendant gives notice that this action is therefore removable to this
Court pursuant to 28 United States Code Section 1331 because it is within this Court’s original

jurisdiction.

Case: 4:19-cV-00147-SP|\/| Doc. #: 1 Filed: 01/30/19 Page: 3 of 3 Page|D #: 3

Dated: January 30, 2019

Respectii.llly submitted,

O’?ll'% Rancilio P.

/¢;/Seph'N Ejbeh/(P48961MI)
Attomey for Defendant

12900 Hall Road, Suite 350

Sterling Heights, Ml 48313
(586) 726-1000

j ejbeh@orlaw.com,

 

